Citation Nr: 1033828	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-44 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The record indicates that the appellant had honorable active 
service with the USAFFE during World War II.  He had no 
recognized guerrilla service.  He was a member of the Japanese 
controlled Bureau of Constabulary (hereafter "BC") from 
December 16, 1943, to October 23, 1944.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the claim for a one-time payment from 
the Filipino Veterans Equity Compensation Fund because the 
appellant is ineligible for VA benefits.  The basis for the 
denial was a June 1979 administrative decision of VA's 
Compensation and Pension Service determining that the appellant 
had sustained membership with the enemy controlled Bureau of 
Constabulary, assisting the Japanese Imperial Government in 
violation of 38 U.S.C.A. § 3504(a), thereby resulting in 
forfeiture of any gratuitous benefits administered by VA.

The Board notes that the current appeal is not an appeal 
regarding the appellant's entitlement to revocation of a 
forfeiture action pursuant to VA law now codified at 38 U.S.C.A. 
§ 6104(a) (West 2002 & Supp. 2009).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

VA's Compensation and Pension Service determined in a June 1979 
administrative decision that the appellant had sustained service 
with the Bureau of Constabulary for a period of 10 months during 
World War II, violating 38 U.S.C.A. § 3504(a) and resulting in 
his forfeiture of all gratuitous benefits administered by VA.


CONCLUSION OF LAW

As the appellant is barred from VA benefits, the claim for one-
time payment from the Filipino Veterans Equity Compensation Fund 
is without legal merit.  38 U.S.C.A. §  501(a) (West 2002 & West 
Supp. 2009); American Recovery and Reinvestment Act § 1002, Pub. 
L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks one-time payment from the Filipino Veterans 
Equity Compensation Fund (FVEC Fund).

The President of the United States signed the American Recovery 
and Reinvestment Act of 2009 on February 17, 2009, authorizing 
the release of a one-time, lump-sum payment to eligible WWII 
Philippine veterans.  These payments are to be made through the 
U.S. Department of Veterans Affairs.  American Recovery and 
Reinvestment Act (ARRA) § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  See ARRA § 1002(d), Pub. L. No. 111-5 (enacted 
February 17, 2009).

Applicable law and regulation further provide that any person 
shown by evidence satisfactory to the Secretary to be guilty of 
mutiny, treason, sabotage, or rendering assistance to an enemy of 
the United States or its allies shall forfeit all accrued or 
future gratuitous benefits under laws administered by the 
Secretary (of Veterans Affairs).  See 38 U.S.C.A. § 6104(a) (West 
2002 & Supp. 2009) [formerly 38 U.S.C.A. § 3504(a)].

In this case, the record indicates that the appellant had 
honorable active service with the USAFFE during World War II, but 
no recognized guerrilla service.  The record further reflects 
that the appellant was a member of the Japanese controlled Bureau 
of Constabulary from December 16, 1943, to October 23, 1944, and 
forfeited all rights to benefits administered by VA.  
Specifically, an administrative decision dated June 1979 by VA's 
Compensation and Pension Service declared forfeiture of VA 
benefits by the appellant based on the referenced membership with 
the BC in violation of 38 U.S.C.A. § 3504(a).  The decision also 
noted that the appellant, in his applications to VA, had falsely 
and fraudulently denied membership in any pro-Japanese 
organization.

In pertinent part, the appellant argues that his service with the 
Bureau of Constabulary, a component of the Imperial Japanese 
Military Forces at the time of the Japanese Occupation of the 
Philippines during World War II, did not constitute the rendering 
of assistance to an enemy of the United States or its allies, 
thereby violating the provisions of (then) Section 3504(a), Title 
38, United States Code.

At the time of the June 1979 Forfeiture Decision, VA concluded 
that the evidence of record showed that the appellant was a 
member of the Japanese-sponsored and controlled BC from about 
December 16, 1943, to about October 23, 1944.  Other records 
further disclosed that the appellant was issued the regulation BC 
uniform, furnished both arms and ammunition, and took an oath of 
allegiance to the Japanese Imperial Government.  Moreover, the 
appellant acknowledged that he received BC Academy training, and, 
upon completion of that training, was assigned to Dagupan City 
then transferred to Rosales, Pangasinan.

Further noted was that, while the appellant had ample opportunity 
to escape from the BC during the 10 months he was a member of 
that organization, he chose to remain in that organization until 
October 1944, when the American Liberation Forces landed in the 
Philippines and American planes had begun to bomb areas of the 
Philippines, rendering the Japanese position in the Philippines 
untenable, with the result that it was no longer feasible for the 
appellant to remain a member of the BC.  Significantly, records 
of the Service Department disclose that the appellant had no 
recognized guerilla service.

At the time of the June 1979 Forfeiture Decision, VA further 
found that, while the appellant had furnished statements and 
other evidence in an effort to show that he was merely involved 
in unimportant tasks or endeavors of a nonmilitary nature while a 
member of the BC, the duties he performed while a member of the 
BC, of whatever nature, were under the direction and control of 
the Japanese military whose principle aim was to successfully 
carry out their war effort against the US and its allies.  It was 
noted that the BC and its components were tantamount to Armed 
Forces of the Imperial Japanese Government.

Based on a review of the entire evidence of record, VA's 
Compensation and Pension Service concluded in June 1979 that such 
records established beyond a reasonable doubt that the appellant 
sustained membership and service of 10 months in the Japanese-
sponsored and controlled BC, a component of the Imperial Japanese 
Military Forces during the enemy occupation of the Philippines, 
and was of assistance to the Imperial Japanese Government in 
violation of the provisions of (then) Section 3504(a), Title 38, 
United States Code.

The Board observes that the appellant was notified of the June 
1979 Declaration of Forfeiture Decision in a letter dated June 
1979.  No appeal was filed and that decision became final.  The 
record reflects that the appellant requested VA benefits 
subsequently during the years intervening the 1979 Declaration of 
Forfeiture and his March 2009 claim for the one-time payment from 
the FVEC fund.  VA notified him on each occasion that he was 
barred from VA benefits based on forfeiture pursuant to (former) 
38 U.S.C.A. § 3504(a).  He was specifically advised of this also 
at a January 2005 VA hearing.

In March 2009, VA received the appellant's claim for one-time 
payment from the FVEC Fund.  In support thereof, the appellant 
provided VA with copies of his U.S. naturalization papers, U.S. 
passport, Philippine veteran's identification cards, and 
certification of Philippine Army service.  The RO notified the 
appellant in a letter dated May 2009 that his claim was denied 
because he had forfeited all rights to VA benefits for aiding an 
enemy of the U.S. in violation of 38 U.S.C.A. § 3504(a) and for 
knowingly and willfully making false and fraudulent 
claims/statements when he denied belonging to any Japanese 
organization during the Japanese occupation in the Philippines.

In view of the above, the Board finds that claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The appellant is ineligible for VA administered benefits 
to include one-time payment from the FVEC Fund.  The June 1979 
Forfeiture Decision bars the appellant from such benefits based 
on his membership in the BC, as discussed above.  The appellant 
is not at this point seeking to reopen the June 1979 decision.  
Consequently, the claim is denied.
 

ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


